FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-448
                 _____________________________

AARON BEAL WANLESS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

                           May 6, 2019


WINSOR, J.

     Aaron Wanless appeals his convictions and sentences for five
counts of aggravated assault. The convictions followed a disturbing
episode during which Wanless threatened his father and law
enforcement officers. On appeal, Wanless argues the trial court
erred in allowing certain testimony about his sanity and,
separately, in imposing consecutive 10-20-Life mandatory-
minimum sentences. We affirm the convictions but reverse the
consecutive 10-20-Life mandatory-minimum sentences.

                                I.

     After fighting with his wife, Wanless got drunk and went to
his father’s house. Once there, Wanless accused his father of
stealing a gun and demanded to know where it was. Wanless then
grabbed a knife from the kitchen and threatened to slit his father’s
throat unless the father produced the gun.

     Fearing for his life, Wanless’s father left the house and called
911. After three sheriff’s deputies responded, Wanless walked
outside with a gun and fired a single shot into the air. The sheriff’s
deputies ordered Wanless to drop the gun, but Wanless refused,
yelling that they would have to shoot him. After a tense standoff,
Wanless retreated into the house and fled out a back door. He was
arrested the next day.

     Wanless asserted an insanity defense. A licensed psychologist
testified that Wanless’s medication was not working and that a
manic episode was to blame for his conduct. The State called its
own expert, who testified that Wanless was not insane. Wanless
objected to the State’s expert testimony, arguing the expert was
not qualified to opine about sanity because he was not a
“psychiatrist, licensed psychologist, or physician,” but was instead
a mental health counselor with a Ph.D. in Education. The court
overruled Wanless’s objection, finding the State’s expert qualified
based on his “education, training, and experience.”

     The jury convicted Wanless on all five counts of aggravated
assault. The first count was for Wanless’s assaulting his father
with the knife. The next four were for Wanless’s assaulting the
three deputies and his father with the gun. (The jury found that
Wanless discharged a firearm as to the latter four counts.) The
court sentenced Wanless to just over eight years for the knife
assault; three concurrent twenty-year terms (pursuant to 10-20-
Life) 1 for the assaults against the deputies; and a consecutive
twenty-year term (also pursuant to 10-20-Life) for the remaining
count.

                                   II.

     Wanless’s first argument is that the trial court should have
excluded the State’s expert testimony about his sanity. Wanless
argues that section 916.115(1)(a), Florida Statutes—which
provides that court-appointed experts who evaluate defendants for

    1   § 775.087, Fla. Stat. (2015).

                                   2
sanity “each shall be a psychiatrist, licensed psychologist, or
physician”—precludes expert testimony from anyone who is not a
psychiatrist, licensed psychologist, or physician. But this
argument confuses the qualifications of experts the court appoints
to evaluate sanity with the qualifications of experts parties present
at trial. Although experts appointed pursuant to section 916.115
sometimes testify at trial, see Fla. R. Crim. P. 3.216(i) (“Any
experts appointed by the court may be summoned to testify at the
trial . . . .” (emphasis added)), the parties may also introduce
“[o]ther evidence regarding the defendant’s insanity or mental
condition,” so long as it is otherwise admissible, see id.

      Accordingly, the fact that the State’s expert was not a
“licensed psychologist, psychiatrist, or physician” did not preclude
his testimony at trial. Whether the witness was qualified to testify
as an expert was therefore left to the trial court’s discretion, see,
e.g., Penalver v. State, 926 So. 2d 1118, 1134 (Fla. 2006) (“The
qualification of a person as an expert is within the sound discretion
of the trial judge.”), and we find no abuse of that discretion.

                                III.

     Wanless’s second argument is that his consecutive sentences
under 10-20-Life were illegal because his convictions stemmed
from a single criminal act. He argues that under the facts of his
case—one gunshot, multiple assault victims, no physical injuries—
the court lacked authority to impose consecutive sentences.

    The issue of whether and when consecutive sentences are
permissible under 10-20-Life has long been a subject of confusion.
Although the Florida Supreme Court has continued to establish
new rules in this area, the facts of this case do not fit neatly into
any of them. Nonetheless, we conclude that Florida Supreme Court
precedent precluded Wanless’s consecutive sentences.

     In Williams v. State, the supreme court walked through some
of its earlier cases and concluded that the “controlling precedent
establishes [these] points of law for purposes of sentencing under
the current 10–20–Life statute.” 186 So. 3d 989, 993 (Fla. 2016).
First, as a general matter, “consecutive sentencing of mandatory
minimum imprisonment terms for multiple firearm offenses is
impermissible if the offenses arose from the same criminal episode
                                 3
and a firearm was merely possessed but not discharged.” Id.
Second, if “multiple firearm offenses are committed
contemporaneously, during which time multiple victims are shot
at, then consecutive sentencing is permissible but not mandatory.”
Id. But these points do not help here: Wanless did discharge his
firearm (he did not “merely possess[]” it), but he did not shoot “at”
multiple people; he shot once—and in the air.

     Williams therefore does not explicitly answer the question
presented here: whether consecutive mandatory-minimum
sentences can stand when there are multiple victims but only a
single gunshot. Nor is the answer in the 10-20-Life statute’s text.
As Justice Canady explained, “[t]he distinction . . . made based on
whether a firearm was fired is totally untethered from anything in
the text of the relevant statutes.” Walton v. State, 208 So. 3d 60,
69 (Fla. 2016) (Canady, J., dissenting). Indeed, “[u]nder the
statutory provisions, the firing of a firearm is relevant only to the
length of the mandatory minimum sentence.” Id. (Canady, J.,
dissenting); accord Lifred v. State, 643 So. 2d 94, 96 (Fla. 4th DCA
1994) (Pariente, J.) (noting that “[a]lthough section 775.087(2)
does not contain any explicit language restricting trial courts from
imposing consecutive mandatory minimums for separate criminal
offenses involving the use of a firearm,” the Florida Supreme Court
has limited authority of trial courts to impose consecutive
sentences (citing Palmer v. State, 438 So. 2d 1 (Fla. 1983))).

     With no help from the statutory text and no explicit answer
from the Florida Supreme Court, this court has done its best to
discern the answer from Williams (and the cases that preceded it).
And our cases, interpreting Williams, have held that one gunshot
is enough. In Thornes v. State, for example, we noted that
“Williams did not directly address whether or not consecutive
mandatory minimum sentences were permissible [when] the
defendant only shot at one victim but was convicted of multiple
firearm offenses arising out of the same criminal episode.” 223 So.
3d 411, 411-12 (Fla. 1st DCA 2017). This court went on to hold
that—“based      on    Williams,”—consecutive      sentences    are
permissible in that circumstance. Id. at 412. Similarly, in Burns v.
State, this court applied Williams and held that consecutive
mandatory-minimum sentences were allowed after attempted
second-degree murder and felon-in-possession convictions when

                                 4
the defendant “discharged a firearm striking a single victim” in a
single episode. 212 So. 3d 546, 546 (Fla. 1st DCA 2017); see also
Plummer v. State, 246 So. 3d 506, 509 (Fla. 1st DCA 2018) (“Under
Williams, consecutive mandatory minimum sentences are
permissible, but not required if there is a discharge of a firearm.”);
Bradley v. State, 223 So. 3d 421, 422 (Fla. 1st DCA 2017) (quoting
Thornes without attribution and finding consecutive sentences
permissible when defendant shot at single victim); Fleming v.
State, 219 So. 3d 1038, 1038 (Fla. 2017) (consecutive mandatory-
minimum sentences permissible for attempted-murder and felon-
in-possession convictions in one criminal episode with single
victim; no mention of multiple gunshots); Tate v. State, 194 So. 3d
564, 565 (Fla. 1st DCA 2016) (consecutive mandatory-minimum
sentences permissible for second-degree murder and felon-in-
possession convictions in one criminal episode; no mention of
multiple gunshots); Howard v. State, 100 So. 3d 136 (Fla. 1st DCA
2012) (explaining, pre-Williams, that “[t]he imposition of
consecutive minimum mandatory sentences under section
775.087(2) is improper where the offenses occurred during a single
criminal episode, unless the defendant discharged the firearm and
injured multiple victims or caused multiple injuries to one
victim.”).

     We are of course bound to follow our own decisions unless and
until an intervening decision from the Florida Supreme Court, the
United States Supreme Court, or this court sitting en banc compels
otherwise. See Schlesinger v. Jacob, 240 So. 3d 75, 78 (Fla. 3d DCA
2018) (Luck, J., concurring). We therefore must consider whether
the Florida Supreme Court’s newest decision in this area—Miller
v. State, 265 So. 3d 457 (Fla. 2018)—conflicts with our post-
Williams decisions.

     The defendant in Miller was convicted of kidnapping with a
firearm, aggravated battery, and possession of a firearm by a
convicted felon. Id. at 458. His offenses were part of one criminal
episode that involved one victim and no gunshot. Id. at 459.
Applying Williams, the court concluded that under those facts,
“consecutive sentences are impermissible.” Id. This outcome is
consistent with the pronouncement in Williams (and earlier cases)
that multiple offenses in a single criminal episode generally cannot
support consecutive mandatory-minimum sentences absent a gun

                                  5
discharge. Williams, 186 So. 3d at 933. And if Miller did nothing
but reiterate that rule, it would not conflict with our decisions in
Bradley, Burns, Thornes, Flemming, or Tate—each of which
featured a firearm discharge.

     But Miller also expressly approved Torres-Rios v. State, 205
So. 3d 883 (Fla. 5th DCA 2016), in which there was a discharge but
in which the court nonetheless found consecutive mandatory-
minimum sentences impermissible. Id. at 883. Citing Williams,
the court in Torres-Rios concluded consecutive sentences were
illegal “where there was only a single discharge of the firearm and
only one person was shot during a single criminal episode.” Id.
Several of our own decisions had cited conflict with Torres-Rios,
see Bradley, 223 So. 3d at 422; Thornes, 223 So. 3d at 412; Tate,
219 So. 3d at 1038; Burns, 212 So. 3d at 546, and to the extent
there was a conflict, the Florida Supreme Court has now sided with
Torres-Rios.

     Wanless shot only once, so had there been just one victim, this
would be like Torres-Rios. And because it approved Torres-Rios,
the supreme court’s decision in Miller would therefore compel us
to reverse, notwithstanding our earlier precedent. But unlike the
defendant in Torres-Rios, Wanless had multiple victims. There is
some language in Miller suggesting that this fact changes the
result. In fact, Miller explained that in Williams, “consecutive
sentences were permissible because there were multiple victims
and the gun was fired.” 265 So. 3d at 459. If the rule is that simple,
we must affirm because here, too, there were multiple victims and
the gun was fired.

     Other language in Miller also supports Wanless’s consecutive
sentences. The court said, for example, that “[w]here, during a
single criminal episode, there are multiple victims or multiple
injuries to a single victim, consecutive sentences are permitted at
the discretion of the trial judge.” Id. at 458. And it said that the
10-20-Life statute “permits consecutive sentences at judicial
discretion for specified crimes committed in a single criminal
episode with either multiple victims or injuries.” Id. at 459
(emphasis added). But the court also reminded us that it “does not
reverse itself sub silentio and the cases upon which Williams relied
are still good law.” Id. at 459 n.1. And those cases, unlike Miller

                                  6
itself, suggest that Wanless’s consecutive sentences were
unlawful.

     Among the cases Williams relied on are Palmer v. State, 438
So. 2d 1 (Fla. 1983); State v. Thomas, 487 So. 2d 1043 (Fla. 1986);
and State v. Christian, 692 So. 2d 889, 891 (Fla. 1997). The
defendant in Palmer interrupted a funeral service, brandished a
gun, and demanded money from the mourners. 438 So. 2d at 2. He
took money and wallets and left without firing a shot. Id. His
sentence included thirteen consecutive three-year mandatory
minimums based on thirteen robbery convictions. Id. The Florida
Supreme Court found that unlawful, noting that it did “not believe
the legislature intended such a result.” Id. at 3. The court did not
explicitly hinge its decision on the fact that no shot was fired, but
it did say that it would not prohibit consecutive mandatory-
minimum sentences if multiple offenses arose “from separate
incidents occurring at separate times and places.” Id. at 4.

     Then, in State v. Thomas, the court concluded a defendant
who shot multiple times was eligible for mandatory minimums.
487 So. 2d at 1045. The multiple shots constituted the “separate
and distinct offenses” missing from Palmer. Id.; cf. also State v.
Enmund, 476 So. 2d 165, 168 (Fla. 1985) (finding Palmer
distinguishable where there were “two separate and distinct
homicides”). Finally, in Christian, which also involved a defendant
who shot multiple people, the court explained that the separate
acts “bifurcate[d] the crimes for stacking purposes.” 692 So. 2d at
890-91. 2 In simpler terms, the court explained that “Christian shot
two people. Stacking is permissible.” Id. at 891.



    2  The separate acts in Christian were separate shots, and
although the court found multiple injuries—and that the multiple
injuries bifurcated the crimes—it clarified that there need not be
“injuries” in the traditional sense. 692 So. 2d at 891 n.1. Instead,
“[t]he injury may consist of the heightened danger caused by a
fired weapon.” Id. So multiple shots count as multiple injuries
when deciding whether there were “bifurcate[d] crimes for
stacking purposes”—regardless of whether there were injuries. Id.;
see also Williams, 186 So. 3d at 993 (noting consecutive sentences
permissible when multiple people “are shot at”); Thomas, 487 So.
                                 7
     In several cases, including Williams and Miller, the Florida
Supreme Court has returned to the concept that separate acts
“bifurcate the crimes for stacking purposes.” Miller, 265 So. 3d at
459 (quoting Christian); accord Williams, 186 So. 3d at 993
(quoting Christian); State v. Sousa, 903 So. 2d 923, 926 (Fla. 2005).
Multiple gunshots could constitute the separate acts necessary for
this bifurcation, which is why the court consistently explains that
“shooting at” multiple people is enough. But in Wanless’s case,
with just one shot, there are no distinct acts to effect the
bifurcation. There were multiple victims, but each was victimized
by the same act, the same assault, the same single gunshot. See
State v. Sousa, 903 So. 2d 923, 926 (Fla. 2005) (explaining that
“[t]he holding of Christian [turned on] the fact that the defendant
fired his gun multiple times, injuring multiple victims”); see also
Cooper v. State, 739 So. 2d 82, 86 (Fla. 1999) (holding that “each
violation of the mandatory minimum statute must cause a
separate injury” to allow stacking based on multiple injuries or
multiple victims (quoting Christian; marks omitted)); Lifred v.
State, 643 So. 2d 94, 98 (Fla. 4th DCA 1994) (Pariente, J.) (“In the
case of armed robberies of multiple victims, as in Palmer, the
firearm is used simultaneously and in the same manner to rob
more than one person. However, discharge of a firearm in the
course of an armed robbery changes the nature of the crime and
manner of commission. With each successive discharge of the
firearm at each additional victim, the firearm is being used
separately and distinctly, and in a different manner.”).

    Without distinct acts, our case is more like Palmer, in which
multiple mourners became multiple robbery victims leading to
multiple convictions, but in which the court found no distinct acts
to support consecutive mandatory-minimum sentences. Palmer,
438 So. 2d at 3; see also State v. Parker, 812 So. 2d 495, 498 (Fla.
4th DCA 2002) (concluding consecutive mandatory-minimum


2d at 1044 (approving consecutive mandatory-minimum sentences
when the defendant shot twice but missed once); Valentin v. State,
963 So. 2d 317, 320 (Fla. 5th DCA 2007) (“Firing the weapon at an
individual without striking him or her may be enough to cause the
type of injury that will allow imposition of consecutive minimum
mandatory sentences under the statute.” (citing Christian)).

                                 8
sentences impermissible because “[a]lthough [defendant] pointed
the guns at four victims, Parker fired the gun only once”). We
therefore conclude that, based on Florida Supreme Court
precedent, Wanless was entitled to concurrent sentences.

     As the Florida Supreme Court continues to develop rules in
this area, it may well conclude that any gunshot is enough. Or it
may decide that a single act can be “bifurcated” if it simultaneously
harms multiple people. Or it may abandon its current rules
altogether and decide to untether the legality of consecutive
mandatory-minimum sentences from the number of victims or
gunshots. But based on the Florida Supreme Court precedent as
we now understand it, Wanless’s consecutive mandatory-
minimum sentences cannot stand.

    AFFIRMED in part; REVERSED in part.

WINOKUR, J., concurs; MAKAR, J., concurs in part and dissents in
part with opinion.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

MAKAR, J., concurring in part, dissenting in part.

     When confronted by three sheriff’s deputies, Aaron Beal
Wanless fired a single shot skyward, had a tense standoff with the
officers while wielding his gun, and fled. Because his father was
present during the entire confrontation, Wanless was charged with
four separate counts of aggravated assault with a deadly weapon,
three on the officers and one on his father. If only one deputy (or
just the father) were present, the single gunshot and standoff
would likely be insufficient to impose consecutive sentences under
Florida’s 10-20-Life statute, § 775.087(2)(d), Fla. Stat. (2018),
because the incident involved a single criminal episode with a
single shot and only one victim. Torres-Rios v. State, 205 So. 3d


                                 9
883 (Fla. 5th DCA 2016), approved, Miller v. State, 43 Fla. L.
Weekly S426 (Fla. Oct. 4, 2018).

     But what happens when more than one person was victimized
by Wanless’s conduct? Did the presence of three officers and the
father when Wanless fired his weapon and brandished it
thereafter give the trial court discretion to impose consecutive
mandatory-minimum sentences? Here, the trial court did not
impose four consecutive mandatory-minimum sentences; instead,
it imposed three concurrent mandatory-minimum sentences of
twenty years for the aggravated assault on the three officers but
imposed a consecutive mandatory-minimum sentence of twenty
years for the aggravated assault on the father. In other words,
Wanless must serve twenty years for the aggravated assault with
a gun on the officers followed by twenty years for the aggravated
assault with a gun on his father, a total of forty years.

     On this point, our supreme court in Williams v. State, 186 So.
3d 989, 993 (Fla. 2016), addressed whether the imposition of
consecutive mandatory-minimum sentences was permissible, but
not required, where a defendant fired multiple shots in the air
during a squabble with four men during a single criminal episode.
It concluded that if “multiple firearm offenses are committed
contemporaneously, during which time multiple victims are shot
at, then consecutive sentencing is permissible but not mandatory.”
Id.

     Here, the father and each of the officers were victimized by
the gun’s discharge and brandishment, i.e., an aggravated assault
with the gun. The deputies at the scene said they were scared and
fearful throughout the encounter due to the gunshot and Wanless’s
brandishing his weapon openly during the tense standoff that
followed. One deputy testified that he was “extremely close” to
shooting Wanless; the other said he was “as close as any human
has ever come” to doing so. The father, who had been threatened
by Wanless just before the officers arrived, was scared and became
distraught after the gunshot, pleading with the officers not to shoot
his only son. Under these circumstances, where there are multiple
victims arising from a single gunshot and an ongoing encounter
with an armed and unstable suspect, consecutive sentencing is
permissible. Wanless’s actions amounted to an aggravated assault

                                 10
upon each of the three officers and his father, thereby giving the
trial judge the authority to impose consecutive sentences as to one
or all of the charges. The trial judge was not required to do so, but
had the discretion to do so, see Williams, choosing to make
consecutive only the sentence for the aggravated assault against
the father (oddly, the trial judge initially imposed only concurrent
probation, but changed that to a consecutive sentence of mandatory
twenty years when the prosecutor pointed out that probation was
impermissible).

     Palmer v. State, 438 So. 2d 1, 2 (Fla. 1983), has similarities to
this case but is distinguishable because it did not involve the
actual discharge of a firearm, it pre-dates the 1999 revisions to the
10-20-Life statute, and its holding was premised on the then-
existing parole system (that statutorily required parole
considerations that consecutive sentencing would thwart). In
Palmer, an intruder, Ronald Gene Palmer, walked into a funeral
parlor during a wake with a pistol and ordered mourners to give
up their money and valuables. Palmer brandished the pistol in
front of the group, resulting in aggravated assault charges; no shot
was fired, however. Palmer was found guilty and sentenced to
“seventy-five years' imprisonment on each of thirteen robbery
counts, the sentences to run consecutively for a total of 975 years.”
Id. As to the “counts of aggravated assault and carrying a
concealed firearm Palmer received sentences of five years for each,
consecutive to each other and to the robbery counts.” Id. The trial
court in Palmer “also imposed the mandatory minimum of three
years on each robbery count for a total of thirty-nine years.” Id.

     On appeal, the Florida Supreme Court was “primarily
concerned with the issue of whether the trial court erred in
imposing three-year mandatory minimums on each of thirteen
consecutive sentences, for a total of thirty-nine years without
eligibility for parole.” Id. at 3 (emphasis added). As to that issue
alone, the Court reversed, holding that consecutive sentencing of
the thirteen mandatory-minimums was impermissible due to the
then-existing statutory necessity that Palmer be eligible for parole
in three years. Conflicting statutory provisions and the absence of
clear authority for stacking required that thirteen mandatory-
minimum sentences on the robbery counts could not be imposed
consecutively. Id. at 3-4. The Court, however, left in place the

                                 11
consecutive sentences for the robbery and aggravated
assault/carrying firearm counts against Palmer totaling almost a
millennium. See State v. Boatwright, 559 So. 2d 210, 213 (Fla.
1990) (noting that the Court in Palmer “found no reversible error
in the trial court's imposition of sentences of seventy-five years'
imprisonment on each of the thirteen robbery counts . . . with the
sentences to run consecutively for a total of 975 years. Nor did the
trial court err in imposing five-year sentences on the counts of
aggravated assault and carrying a concealed weapon, such
sentences to run consecutively to each other and to the robbery
counts.”).

     Unlike Palmer, where no clear statutory directive existed to
overcome the statutory requirement of parole consideration, the
legislature in 1999 enacted section 775.087(2) as a part of the 10-
20-Life revisions, which marked a major shift in sentencing laws,
moving away from a parole-oriented system toward a more certain
and punitive sentencing regime. From that point forward, no
statutory conundrum with the parole system stood in the way of
longer sentences that might be imposed consecutively; indeed, the
legislature made its intent clear:

    (d) It is the intent of the Legislature that offenders who
    actually possess, carry, display, use, threaten to use, or
    attempt to use firearms or destructive devices be
    punished to the fullest extent of the law, and the minimum
    terms of imprisonment imposed pursuant to this
    subsection shall be imposed for each qualifying felony
    count for which the person is convicted. The court shall
    impose any term of imprisonment provided for in this
    subsection consecutively to any other term of
    imprisonment imposed for any other felony offense.

§ 775.087(2)(d), Fla. Stat. (1999) (emphasis added) (subsection (d)
remains unaltered today); see also § 775.021(4)(a) & (b), Fla. Stat.
(2019) (both subsections remain the same since their enactment in
1988) (subsection (b) states that the “intent of the Legislature is to
convict and sentence for each criminal offense committed in the
course of one criminal episode or transaction and not to allow the
principle of lenity . . . to determine legislative intent” with


                                 12
exceptions); cf. State v. Suarez, 485 So. 2d 1283, 1283 (Fla. 1986)
(noting that “Palmer is still operative under the guidelines”).

     Our supreme court doesn’t overrule itself sub silentio, but it
seems that Palmer—a 4-3 precedent with a limited holding—has
been elbowed aside, though not put on a shelf to die, in light of both
Williams and the court’s most recent pronouncement, Miller v.
State, No. SC17-1598, 2018 WL 4784069, (Fla. Oct. 4, 2018), whose
language supports affirming the consecutive mandatory-minimum
sentence imposed against Wanless. Unlike this case, Miller was a
single shot, single victim, single criminal episode case, i.e., the
prototype for a prohibition on consecutive minimum-mandatory
sentences. In the course of overturning the consecutive sentences
in Miller, the court said two things. First, it said that “[w]here,
during a single criminal episode, there are multiple victims or
multiple injuries to a single victim, consecutive sentences are
permitted at the discretion of the trial judge.” Id. at *1 (emphasis
added). Second, it said—in describing the holding in Williams—
that “consecutive sentences were permissible because there were
multiple victims and the gun was fired.” Id. at *2 (emphasis added).

     The takeaway from the highlighted language, albeit
persuasive dicta, is that the existence of multiple victims matters
greatly in deciding whether consecutive sentences are permissible,
a factor present in this case. In addition, the firing of a gun
matters—multiple shots into the air in Williams, for example.
Though our supreme court has not had an aggravated-assault-
single-shot-in-the-air-with-multiple-victims case (yet), it is more
consistent with its existing jurisprudence to apply Williams and
affirm the trial court’s discretionary imposition of a consecutive
sentence in this case. Though no officer or the father was
physically injured by the skyward gunshot, each was a “victim” of
Wanless’s aggravated assault with the gun; each felt fear from the
assault, which included not just the gunshot but the ongoing
standoff with Wanless brandishing the weapon. Because “multiple
victims” were assaulted in this manner, the imposition of a
consecutive sentence as to the aggravated assault of the father was
permissible, even if Wanless’s conduct is considered a single
criminal episode.



                                 13
     For twenty years, the complexity and conundrums of Florida’s
sentencing law have created a degree of confusion as to when
consecutive or concurrent sentences are permissible. See William
A. Haddad, “Appellate Sentencing” in Florida: A Plea for Less
Complexity at the Trial Level, 70 FLA. BAR. J. 28 (1996) (discussing
the need for the reform of sentencing laws, including concurrent
and consecutive sentencing, prior to the added complexities of the
10-20-Life law, which passed in 1999). This case showcases the
muddle, as Judge Winsor’s opinion cogently explains. Though I
disagree with the result in this case as to the consecutive
mandatory-minimum sentencing issue, I agree that our supreme
court ought to bring greater clarity to this area of the law and, if
possible, return to a textually-based jurisprudence; likewise, the
legislature ought to consider clarifying the statutory framework to
bring it into alignment with current criminal justice priorities. I
concur as to the expert testimony issue.

                 _____________________________

Andy Thomas, Public Defender, and Terry P. Roberts, Special
Assistant Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




                                14